DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25,26, 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 25 and 30 recites “a sensor configured to help control operation of the humidifier”.  Examiner respectfully submits the current specification is not enabled for a broad recitation of “ a sensor configured to help control operation of the humidifier”.   Examiner notes humidifiers can include a diverse selection of sensing structures, such as humidity sensor, liquid level sensor, pressure sensor, however not every “sensor” is enabled for controlling operation of the humidifier. Examiner notes page 12 recites specific sensors such as thermistor and thermocouple, however not every “sensor” is enabled to control operation of the humidifier.  
Claim 26 recites “ a sensor configured to help control operation of a respiratory therapy system”.  Examiner respectfully submits the current specification is not enabled for a broad recitation of “ a sensor configured to help control operation of a resipatory therapy system”.   Examiner notes humidifiers can include a diverse selection of sensing structures, such as humidity sensor, liquid level sensor, pressure sensor, however not every “sensor” is enabled for controlling operation of a respiratory therapy system. Examiner notes page 12 recites specific sensors such as thermistor and thermocouple, however not every “sensor” is enabled to control operation of a respiratory therapy system. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites “wherein the PCB comprises a thermistor, a thermocouple, a sensor, or a sensing module”.  Examiner respectfully submits the grouping of claim 24 is an improper Markush grouping when using the transition term “comprising”, wherein “comprising” represents an open ended group that may include additional structural elements that are not listed in claim 24.  Examiner suggests substituting the phrase “is selected from a structure consisting of” for “comprising” to provide for a proper closed Markush grouping.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 31 recites a statement of a function of the electric current, however claim 31 does not further limit a structure of claim 27.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27,32, and 33 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Miller(4753758).
Miller teaches in figure 9 a humidifier(humidifier assembly 20e) comprising a reservoir(water reservoir 30e), an electrically conductive plastic structure(conical heating means 82e, noting in column 8 lines 47-50 that conical heating means can accordingly be constructed from a suitable, heatable, commercially-available electrically -conductive polymer), and an electrical connection provided to the ECP structure comprising an electrically conductive member(wire 84), wherein the electrically conductive member is disposed on a side of the ECP structure(noting figure 9 with the wires disposed on a side of the ECP structure 82e).  Examiner notes the limitations “for heating liquid in the reservoir” are analyzed as an intended use for the electrically conductive plastic structure and the noted limitations are not given patentable weight.  
Miller further teaches wherein the ECP structure directly interfaces with the electrical connection.  Miller further teaches wherein the electrical connection is electrically connected to a power supply(not shown as noted in column 8 lines 45-47).  
Claim 34 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Miller(4753758).
Miller teaches in figure 9 a humidifier(humidifier assembly 20e) comprising a reservoir(water reservoir 30e), an electrically conductive plastic structure(conical heating means 82e, noting in column 8 lines 47-50 that conical heating means can accordingly be constructed from a suitable, heatable, commercially-available electrically -conductive polymer), and an electrical connection provided to the ECP structure comprising a pair of electrically conducting members(wires 84).  Examiner notes the limitations “for heating liquid in the reservoir” are analyzed as an intended use for the electrically conductive plastic structure and the noted limitations are not given patentable weight.  
Allowable Subject Matter
Claims 16-23 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 16 recites “a humidifier comprising: a reservoir, an electrically conductive plastic (ECP) structure for heating liquid in the reservoir, and an electrical connection provided to the ECP structure comprising a first electrically conductive member and a second electrically conductive member, wherein the first electrically conductive member is disposed on an opposite side of the ECP structure as the second electrically conductive member”.  Miller teaches in figure 9 a humidifier(humidifier assembly 20e) comprising a reservoir(water reservoir 30e), an electrically conductive plastic structure(conical heating means 82e, noting in column 8 lines 47-50 that conical heating means can accordingly be constructed from a suitable, heatable, commercially-available electrically -conductive polymer), and an electrical connection(wires 84) provided to the ECP structure comprising an electrically conductive member, wherein the electrically conductive member is disposed on a side of the ECP structure(noting figure 9 with the wires disposed on a side of the ECP structure 82e).  However Miller does not teach or suggest a humidifier comprising: a reservoir, an electrically conductive plastic (ECP) structure for heating liquid in the reservoir, and an electrical connection provided to the ECP structure comprising a first electrically conductive member and a second electrically conductive member, wherein the first electrically conductive member is disposed on an opposite side of the ECP structure as the second electrically conductive member.  Claims 16-23 depend on claim 16 and hence are also allowed.

Claims 28,29, and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
October 17, 2022